BLATCHFORD, District Judge.
The fee of one dollar proposed to be charged by the register in this case, for making the order for the examination of the bankrupt, is not provided for by the act, and is not at all provided for unless it is covered by the following provision of rule 30 of the general orders in bankruptcy, under the head of “Fees to the Register”: “For every order made where notice is required to be given, and for certifying copy of the same to the clerk, one dollar.” This provision allows a fee of one dollar for making an order and for certifying a copy of the same to the clerk, in a case where previous notice is required to be given to an adverse party of the application for the making of the order, before the order can be made. That this is the meaning of that provision of rule 30 of the general orders is shown by the language of rule 8 of the general orders. In the present case no notice was required to be given to any party of the application for the order for the examination of the bankrupt, before the order could be made. By the 20th section of the act it is provided, that the court may at all times require the bankrupt, upon reasonable notice, to attend and submit to an examination on oath upon all matters relating to the disposal or condition of his property, &c. An order requiring the bankrupt so to attend and be examined, and service of such order on him a reasonable length of time previously, are necessary; and the form of such order is prescribed by form No. 45 of the forms specified in the schedules annexed to the general orders in bankruptcy. But no previous notice is required to be given to any person of the application to the register by the creditor for the making of the order. It is to be made ex parte, on the application of the creditor. It may also, under section 26 of the act, be made by the register ex parte, on the application of the assignee, or by the register on his own suggestion, without any application. The register was, therefore, not enti-tied to charge any fee for making the order in this case. There are many specific services which must be rendered by the registers, and for which no specific fee is provided either by the act or the general orders in bankruptcy. Their compensation for such services is covered by the specific fees which are enumerated in the act and the general orders. Thus, the register receives two dollars for issuing a warrant, but no specific fee is provided for the adjudication of bankruptcy, form No. 5, which the register must make before he can issue the warrant. He receives compensation for making the adjudication, in the fee of two dollars which he receives for issuing the warrant. That fee of two dollars is a fee for doing everything (a fee for which is not otherwise specially provided) which results in the issuing of the warrant; and no specific fee is provided for the service of examining the bankrupt’s petition and schedules, when such examination results in the withholding of the adjudication of bankruptcy. So, also, the fee of three dollars to the. register for an order for a dividend covers all his services, not otherwise provided for, which result in the making of the order for the dividend; and the fee of two dollars to the register for every discharge, when there is no opposition, covers all his services, not otherwise provided for, which result in the granting of the discharge. The making of the order in this case for the examination of the bankrupt, not having any fee specially attached to it, must be considered as compensated by some one or more of the fees which are enumerated.
The fee of one dollar for the order cannot be considered as authorized by the provision of the 47th section, which gives a fee of one dollar for “every application for any meeting in any matter” under the act. The word “meeting,” wherever used in the 47th section and elsewhere in the act, means a meeting of creditors such as is spoken of in the 12th, 27th, and 28th sections. The application by the creditor for the order for the examination of the bankrupt cannot be regarded as an application for a meeting of creditors.
As the register was bound to make the order asked for without requiring the payment by the creditor, or any other person, of any specific fee for such order, this decision might properly go no farther than to dispose of that point. But, in view of the positions urged by the counsel for the creditor, it is deemed proper to lay down the following proposition, which is applicable to this case, namely — that where a creditor applies, under section 26 of the act for an order for the examination of the bankrupt, the creditor must pay to the register the fees allowed by law for taking the deposition of the bankrupt, not only for his direct examination, but for his cross-examination, if any, and the register is not required to look in the first instance for such fees to the bankrupt, or to *150the fifty dollars deposited by him, or to the bankrupt’s estate.
[Whether such fees shall ultimately be paid out of the estate, will be a question for consideration hereafter. The clerk will make a certificate of this decision to the register, Edgar Ketcbum, Esq.] 1

 [From 1 N. B. R. 11.]